Title: From Abigail Smith Adams to Catherine Nuth Johnson, 19 December 1809
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy December 19 1809

Since I had the pleasure of writing to you, I have received further accounts from our Children, which I hasten to communicate to you, knowing from my own feelings, what a cordial for low spirits agreable news from a far Country is. The Letter from my Son is written at sea, and is a continuation of that which we before received from the Banks of Newfoundland. he writes, that after leaving the Banks, they proceeded with the usual vissisitudes of wind and weather, and without speaking to any vessel for a month
upon the 15 of sep’br. they spoke a ship called the Edward, from Nyork, bound to Bremen, which had been out only two days less that the Horace, upon the 16th early in the morning, they saw the first European land, the Island of Mona, and upon the 16 they passt between Fair Isla and the orkneys—The 17th an armed Brig brought them to, and hailed them in English, ordering their captain to go on Board of her, because the wind of sea ran so high: that she dare not put out a Boat. it was found impossible for their Boat to reach her, and she finally left them, without showing any coulours. The 18 they made the Land on the Coast of Norway, and on the 19th were Successively Boarded by two British armed Brigs. the officers from which examined their papers, and sufferd them to proceed. The harbour of Christiansand was in sight, and having a head wind, they took a pilot on Board, after which a two mast Boat with a swival, a danish lieutenant, and about 20 Men, armed with axes with Swords and pikes boarded them. he insisted upon taking them in to Christiansand—upon which Captain Beckford told him, he would not go in at all were his Ship, about and stood to Sea. the Lieutenant orderd his Men in the Boat to come on Board. the Captain orderd his Men to keep them off, and pikes and swords and axes, were opposed to each other
The Lieutenant finding himself the weakest made a Signal to his Men to stop, and none of them went on Board, his Boat was immediately cast off, and as the Captain was standing to Sea, the Lieutenant and pilot became excessively allarmd, fearing that they were disguised Englishmen, and would carry them off—
The Captain consulted mr Adams, and concluded to go into the harbour, which he did under an Island called Flackeroe; a bout 4 miles from Christiansand. The Equinoctial gales came on and detaind them untill the 24th when they again made sail, and when he wrote, they were within 20 leagues of Elseneaur
we have seen an account in the papers of their passing Elsineur upon the 29th—he mentions that at Christiansand he met with many distresst Americans, who had been captured by the Danes, and their vessels condemnd under frivoles pretences, many of them obliged to pay heavey cost, many waiting trial, that he was applied to by them to appear in their behalf. he adds that if he should stop at Copenhagen, he should use his best endeavours for them, but as he had not any public Authority, he feard he should have little Success. he will no doubt as soon as he arrives, make a representation to his Government he mentions the Number of 400 Americans there—
He says that they met with a Family by the Name of Isaacson, who received them with great kindness and Hospitality—and that they had been very kind to all the Americans who had been in distress there in many ways—
He writes that they were all as well as could be expected after so long a voyage, and that mrs Adams would write, if they stoped at Copenhagen—
Since I heard from you my dear Madam some very unpleasent occurences have taken place at the seat of government. I shall make no comments upon the late Rupture, further than to observe, that every real American will support the Government of his Native Land: founded upon justice honour and Truth—when will the unruly passions of Man, yeald to reason, and that Member, which we are told is set on fire of hell, cease to stir up wrath, which leads to Blood, and is allayed only by sword and pistol. our Country is disgraced, Religion outraged by the frequent duells which stain our annals.
are we a  civilized people? and give countanence to so savige a custom!
Let me hear from you soon—tender my Regards to every Branch of your Family, and accept
the sincere affection of / Your Friend
Abigail Adams